 Case 2:18-cv-07515-DSF-AFM Document 14 Filed 06/23/19 Page 1 of 3 Page ID #:74


     KAZEROUNI LAW GROUP, APC
 1   Abbas Kazerounian, Esq. (249203)
     ak@kazlg.com
 2
     Matthew M. Loker, Esq. (279939)
 3   ml@kazlg.com
 4
     Elizabeth Wagner, Esq. (317098)
     elizabeth@kazlg.com
 5   245 Fischer Avenue, Unit D1
 6
     Costa Mesa, CA 92626
     Telephone: (800) 400-6808
 7   Facsimile: (800) 520-5523
 8
     HYDE & SWIGART
 9 Joshua B. Swigart, Esq. (225557)

10 josh@westcoastlitigation.com
     2221 Camino Del Rio South, Ste. 101
11 San Diego, CA 92108
12 Telephone: (619) 233-7770
     Facsimile: (619) 297-1022
13
14 Attorneys for Plaintiff,
15                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
16
                                               Case No.: CV18-7515 DSF (AFMx)
17 ORALIA VILLALOVOS,
18               Plaintiff,                    STIPULATION TO DISMISS
                          v.                   ACTION WITHOUT PREJUDICE
19
                                               PURSUANT TO FED. R. CIV. P.
20                                             41(A)
     SYNCHRONY BANK,
21
                                               HONORABLE DALE S. FISCHER
22                    Defendant.

23
24
25
26
     ///
27
28
     Case No.: CV18-7515 DSF (AFMx)                          Villalovos v. Synchrony Bank
      STIPULATION TO DISMISS ACTION WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P. 41(A)
 Case 2:18-cv-07515-DSF-AFM Document 14 Filed 06/23/19 Page 2 of 3 Page ID #:75


           Plaintiff   ORALIA      VILLALOVOS          (“Plaintiff”)   and    Defendant
 1
     SYNCHRONY BANK (“Defendant”), by and through their undersigned counsel,
 2
     respectfully submit this Stipulation for Dismissal pursuant to Rule 41(a) of the
 3
     Federal Rule of Civil Procedure.
 4
           Plaintiff and Defendant hereby jointly move to dismiss this Action
 5
     WITHOUT PREJUDICE with each party to bear its own costs and attorneys’ fees.
 6
 7
     Date: June 19, 2019                                KAZEROUNI LAW GROUP, APC

 8
 9
                                                              By: /s Matthew M. Loker
                                                              MATTHEW M. LOKER, ESQ.
10                                                            ATTORNEY FOR PLAINTIFF
11
12                                                                     REED SMITH LLP

13                                                         By: /s/ Patil T. Derderian___
                                                              PATIL T. DERDERIAN, ESQ.
14                                                          ATTORNEY FOR DEFENDANT
15
16                         SIGNATURE CERTIFICATION
17         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
18 Policies and Procedures Manual, I hereby certify that the content of this document
19 is acceptable to Defendant’s respective legal counsels and that I have obtained their
20 authorizations to affix their electronic signatures to this document.
21
22 Date: June 19, 2019                                  KAZEROUNI LAW GROUP, APC
23
                                                             By: /s Matthew M. Loker _
24                                                            MATTHEW M. LOKER, ESQ.
25                                                            ATTORNEY FOR PLAINTIFF
26

27
28
        Case No.: CV18-7515 DSF (AFMx)     1 of 2           Villalovos v. Synchrony Bank
     JOINT STIPULATION TO DISMISS ACTION WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P.
                                           41(A)
Case 2:18-cv-07515-DSF-AFM Document 14 Filed 06/23/19 Page 3 of 3 Page ID #:76


                               CERTIFICATE OF SERVICE
 1
           A copy of the foregoing Joint Stipulation to Dismiss Action with Prejudice
 2
     Pursuant to Fed. R. Civ. P. 41(a) has been filed this 23rd day of June 2019,
 3
     through the Court’s electronic filing system. All parties may access the foregoing
 4
     via the Court’s electronic filing system.
 5
 6
                                                          ___/s/ Matthew M. Loker___
 7
                                                                     Matthew M. Loker
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28
        Case No.: CV18-7515 DSF (AFMx)     2 of 2           Villalovos v. Synchrony Bank
     JOINT STIPULATION TO DISMISS ACTION WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P.
                                           41(A)
